               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00225-MR


GLOBAL LOCATING SYSTEMS, LLC, )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                           ORDER
                                 )
SHADOWTRACK 247, LLC,            )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s Renewed

Motion to Dismiss for Failure to State a Claim [Doc. 40].

I.    BACKGROUND

      Taking the well-pleaded factual allegations of the Second Amended

Complaint as true, the following is a summary of the relevant facts.1

      The Plaintiff Global Locating Systems, LLC (“GLS” or the “Plaintiff”) is

a Pennsylvania limited liability company located in York, Pennsylvania.

[Doc. 39 at ¶ 1]. The Defendant ShadowTrack 247, LLC (“ST247” or the




1 In reciting the relevant factual allegations, the Court has disregarded all “bare legal
conclusions” asserted in the Complaint, see Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th
Cir. 2011), as well as “[t]he mere recital of elements of a cause of action,” Walters v.
McMahen, 684 F.3d 435, 439 (4th Cir. 2012).


         Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 1 of 9
“Defendant”) is a North Carolina limited liability company located in Fletcher,

North Carolina. [Id. at ¶ 2].

      On December 25, 2018, the United States Patent and Trademark

Office (“PTO”) issued U.S. Patent No. 10,165,052 (“the ‘052 Patent”). [Id. at

¶ 6]. The ‘052 Patent was subsequently assigned to the Plaintiff and the

Plaintiff is the present owner of the ‘052 Patent. [Id.]. The ‘052 Patent is

directed to a tracking device and claims to solve “problems with prior art

tracking devices such as being set off only by movement, not indicating when

cargo being tracked diverges from its intended route or path, using too much

power and thus being impractical for extended use[.]” [Id. at ¶ 7]. The claims

for the ‘052 Patent

            are directed to a novel physical device (Claims 11–
            16) that is incorporated into its systems (Claims 1–
            10) and methods (Claims 17-22); namely, claims
            directed to specific implementations of a patentable
            device that has a “housing” providing a “light
            pathway” to a “sensor” (allowed by the United States
            Patent Office (“PTO”) Examiner as not taught,
            suggested or disclosed in the prior art and not
            obvious from the prior art), further including a device
            that “operates in one or more modes” wherein
            “environmental conditions sensed” include data
            provided to a “server” that operates to, for example,
            switch between the modes and change the state or
            operational mode of the device, sleep and wake-up
            the device including when various light conditions are
            sensed, provide data, alerts signals and/or reports to
            the user, including when the cargo is diverted from
            its intended path or makes an unscheduled stop,
                                      2

        Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 2 of 9
                provide the location of the device, operate to
                determine or identify the property, operate to indicate
                whether an event or condition has occurred and
                control operation of components of the property
                identification system accordingly to initiate an action
                corresponding to the determined event or condition.
                The initiated action may comprise, for example,
                activating an appropriate indicator, or changing the
                state or mode of operation of the property
                identification device and/or another component of the
                identification system from one state to another state.
                The foregoing specific implementations of inventive
                concepts operate to: determine, on the basis of the
                data, whether a prescribed event or circumstance
                has occurred and take appropriate action; control
                various components of the system that include
                tracking and communication components; and
                trigger actions without respect to movement of the
                device.

[Id. at ¶ 8].

       On July 19, 2019, the Plaintiff filed a Complaint (the “Original

Complaint”) against the Defendant asserting that the ‘052 Patent is being

infringed by the Defendant’s ST-Solo Tracking Device (the “ST-Solo”). [Doc.

1]. On the same date, the Plaintiff filed an amended Complaint (the “First

Amended Complaint”) correcting typographical errors in the Original

Complaint. [Doc. 5]. On September 4, 2019, the Defendant filed an Answer

to the Amended Complaint. [Doc. 9].

       On February 6, 2020, the Defendant filed a Motion for Judgment on

the Pleadings under Rule 12(c). [Doc. 20]. On February 20, 2020, the

                                          3

         Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 3 of 9
Plaintiff filed a Motion for Leave to File Second Amended Complaint (“Motion

to Amend”). [Doc. 23]. In that Motion, the Plaintiff sought to add three new

infringement claims by the ST-Solo and new allegations against the MPT

500 4G GPS Asset Tracker (the “MPT500”), which it claims is being

marketed by the Defendant’s wholly controlled subsidiary. [Doc. 23 at 1].

On May 5, 2010, the Court granted the Plaintiff’s Motion and denied without

prejudice the Defendant’s Motion for Judgment on the Pleadings as moot.

[Doc. 38].

      On May 11, 2020, the Plaintiff filed a Second Amended Complaint (the

“Second Amended Complaint”). [Doc. 39]. On May 26, 2020, the Defendant

filed a Renewed Motion to Dismiss for Failure to State a Claim and an

Answer to the Second Amended Complaint, which asserts a counterclaim

against the Plaintiff for declaratory relief stating that the Defendant has not

infringed on the ‘052 Patent. [Docs. 40, 42]. On June 9, 2020, the Plaintiff

responded to the Defendant’s Renewed Motion to Dismiss. [Doc. 46]. On

June 16, 2020, the Defendant replied. [Doc. 49].

      On June 2, 2020, the parties filed a Joint Claim Construction and

Prehearing Statement stating that the parties dispute the construction of the

claims of the ‘052 Patent. [Doc. 45].




                                        4

        Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 4 of 9
II.   STANDARD OF REVIEW

      To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

To be “plausible on its face,” a plaintiff must demonstrate more than “a sheer

possibility that a defendant has acted unlawfully.” Id.

      In reviewing the complaint, the Court must accept the truthfulness of

all factual allegations but is not required to assume the truth of “bare legal

conclusions.” Aziz, 658 F.3d at 391. “The mere recital of elements of a

cause of action, supported only by conclusory statements, is not sufficient to

survive a motion made pursuant to Rule 12(b)(6).” Walters, 684 F.3d at 439;

see also Twombly, 550 U.S. at 555 (A complaint containing mere “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action

will not do.”).

      Determining whether a complaint states a plausible claim for relief is

“a context-specific task,” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.

2009), which requires the Court to assess whether the factual allegations of

the complaint are sufficient “to raise the right to relief above the speculative

level,” Twombly, 550 U.S. at 555. As the Fourth Circuit has explained:

                                       5

         Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 5 of 9
            To satisfy this standard, a plaintiff need not forecast
            evidence sufficient to prove the elements of the
            claim. However, the complaint must allege sufficient
            facts to establish those elements. Thus, while a
            plaintiff does not need to demonstrate in a complaint
            that the right to relief is probable, the complaint must
            advance the plaintiff’s claim across the line from
            conceivable to plausible.

Walters, 684 F.3d at 439 (citations and internal quotation marks omitted).

III.   DISCUSSION

       The Defendant moves to dismiss the Plaintiff’s Second Amended

Complaint, asserting that the claims of the '052 patent are invalid under 35

U.S.C. § 101 and that resolving the issue of patent eligibility at this stage

does not require formal claim construction. [Doc. 41 at 7]. The Plaintiff

responds that this case involves factual and claim construction issues that

preclude dismissal on Rule 12 motion on § 101 grounds. [Doc. 46 at 18].

       Section 101 of the Patent Act provides that “[w]hoever invents or

discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may

obtain a patent therefor, subject to the conditions and requirements of this

title.” 35 U.S.C. § 101. The Supreme Court, however, has “‘long held that

this provision contains an important implicit exception: Laws of nature,

natural phenomena, and abstract ideas are not patentable.’” Alice Corp. Pty.

v. CLS Bank Int'l, 573 U.S. 208, 216 (2014) (quoting Association for
                                       6

         Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 6 of 9
Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013)).

There is a two-step “framework for distinguishing patents that claim . . .

abstract ideas from those that claim patent-eligible applications of those

concepts.” Id. at 217 (citing Mayo Collaborative Servs. v. Prometheus Labs.,

Inc., 566 U.S. 66 (2012)). The court must first “determine whether the claims

at issue are directed to one of those patent-ineligible [abstract ideas].” Id. If

so, the court must then determine “whether the additional elements

‘transform the nature of the claim’ into a patent-eligible application.” Id.

      While the Federal Circuit has held that “claim construction is not an

inviolable prerequisite to a validity determination under § 101 . . . it will

ordinarily be desirable—and often necessary—to resolve claim construction

disputes prior to a § 101 analysis, for the determination of patent eligibility

requires a full understanding of the basic character of the claimed subject

matter.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687

F.3d 1266, 1273-74 (Fed. Cir. 2012). As such, a court may require claim

construction before ruling a motion to dismiss based on patent eligibility

under § 101. StoneEagle Servs., Inc. v. Pay-Plus Sols., Inc., No. 8:13-CV-

2240-T-33MAP, 2015 WL 518852, at *5 (M.D. Fla. Feb. 9, 2015) (denying

motion to dismiss on § 101 grounds as “premature” where the record was

not fully developed and the parties disputed the basic character of the

                                       7

        Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 7 of 9
claimed subject matter); Nomadix, Inc. v. Hospitality Core Servs. LLC, No.

14–08256, 2015 WL 1525537, at *2 (C.D. Cal. Apr. 3, 2015) (denying § 101

argument on motion to dismiss because “[a]though the [c]ourt has the

patents in question before it right now . . . the exact functioning of the

patented systems has not yet been fully briefed.”); WAG Acquistion, LLC v.

Multi-Media, LLC, No. CIV.A. 14-1661 ES JA, 2015 WL 5310203, at *6

(D.N.J. Sept. 10, 2015) (denying § 101 argument on motion to dismiss

because “resolving the parties' disputes about the basic character and

meaning of the claims requires claim construction”); Invue Sec. Prod. Inc. v.

Mobile Tech, Inc., No. 3:15-CV-00610-MOC-DSC, 2016 WL 1465263, at *3

(W.D.N.C. Apr. 14, 2016) (Cogburn, J.) (denying § 101 argument on motion

to dismiss because “the parties dispute the nature and scope of the claims,

the construction of the claims, and the basic character of the patents”);

Celgene Corp. v. Lotus Pharm. Co., No. CV 17-6842-SDW-LDW, 2018 WL

6584888, at *2 (D.N.J. Dec. 14, 2018) (“Courts routinely deny § 101 motions

as premature where claim construction disputes exists.”).

      Here, the parties vigorously dispute the character and meaning of the

claims, including the nature and scope of the claims, the construction of the

claims, and whether the claims are taught, disclosed, or suggested by the

prior art. [Doc. 45-1]. Specifically, the Plaintiff highlights that the parties

                                      8

        Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 8 of 9
disagree as to the proper construction of the preamble, including whether it

is limiting or not. [Doc. 46 at 9]. The parties’ claim construction disputes

must be more fully developed and decided before the Court can conclusively

determine the Defendant's invalidity contentions. After claim construction

has been completed, the Court will have a more complete picture of whether

the claims are directed to an abstract idea under Alice. As such, the Court

concludes that the Defendant's Motion to Dismiss is premature and that

claim construction is necessary in order to decide the Defendant's Motion.

Invue Sec. Prod. Inc., 2016 WL 1465263, at *4. Accordingly, the Defendant's

Motion to Dismiss will be denied without prejudice, subject to renewal upon

completion of claim construction, or earlier if the Defendant accepts the

Plaintiff’s proposed constructions of terms for the limited purpose of

determining patentability under § 101.

                                ORDER

     IT IS, THEREFORE, ORDERED that the Defendant's Renewed Motion

to Dismiss for Failure to State a Claim [Doc. 40] is DENIED WITHOUT

PREJUDICE as premature, subject to renewal as stated herein. IT IS SO

ORDERED.

                                  Signed: June 29, 2020




                                     9

        Case 1:19-cv-00225-MR Document 55 Filed 06/29/20 Page 9 of 9
